Citation Nr: 0819638	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-24 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral hearing loss based on treatment at a VA facility 
from November 2000 to March 2001.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

The instant appeal arose from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
denied the benefit sought.

This appeal is advanced on the docket of the Board of 
Veterans' Appeals (Board) due to the veteran's advanced age.  
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  VA medical records reveal that while hospitalized at a 
VAMC in late 2000 and early 2001, the veteran developed MRSA 
pneumonia that was treated with prolonged IV antibiotherapy 
with aminoglycosides and Vancomycin and Amikin.  

2.  It is at least as likely as not that the veteran 
developed bilateral hearing loss as a result of the 
antibiotics he received during his VA hospitalization.

3.  The veteran's bilateral hearing loss was not reasonably 
foreseeable.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of Title 38, 
Section 1151, United States Code, for bilateral hearing loss 
is warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to compensation under 38 
U.S.C.A. § 1151 for bilateral hearing loss following 
treatment at a VA Medical Center (VAMC) from November 2000 to 
March 2001.  The veteran contends that he developed profound 
bilateral hearing loss as a result of antibiotic treatment he 
received when he developed MRSA pneumonia in December 2000 
after being admitted to the VAMC for subarachnoid hemorrhage 
in November 2000. 

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2007).

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 
38 C.F.R. § 3.361 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence shows that the veteran developed a hearing loss 
disability while hospitalized at a VAMC from November 2000 to 
March 2001.  The VAMC records show that the veteran was 
admitted to the hospital on November 20, 2000, due to 
subarachnoid hemorrhage and that during his hospitalization 
he developed MRSA pneumonia treated with prolonged IV 
antibiotherapy with aminoglycosides and Vancomycin and 
Amikin.  He also developed acute deafness during the 
hospitalization.  See January 10, 2001, VA progress note.

The evidence also shows that it is at least as likely as not 
that the veteran's hearing loss disability was caused by VA 
medical treatment.  There was some equivocal evidence in this 
regard, namely the VA hospitalization discharge report, a VA 
internal medicine evaluation developed during the 
hospitalization, and VA examination reports.  The 
hospitalization discharge report noted that the veteran's 
deafness was "probably was caused by SAH [subarachnoid 
hemorrhage] vs. AB tx [antibiotic treatment]."  A January 2, 
2001, internal medicine evaluation noted "complaints of 
difficulty hearing that has been more evident over the last 
few days."  The physician noted that these complaints of 
hearing loss "raises the possibility of aminoglycoside or 
vancomycin induced loss of hearing."  The internist also 
noted that it was "possible that the effect of the 
subarachnoid hemorrhage resulted in the hearing loss and that 
it did not become evident until the improvement in neurologic 
function allowed [the veteran] to communicate this 
complaint."  That treatment record noted "will discontinue 
Amikacin given the potential for further hearing loss."  

The causation issue was addressed in VA examinations in 2006, 
but the opinions provided were phrased in an equivocal 
manner.  The veteran underwent a VA ear disease examination 
in May 2006.  The examiner noted that a review of the file 
revealed no audio testing prior to 2001, but that "it is 
well know[n]" that antibiotics like the ones taken by the 
veteran during his 2000 hospitalization "do cause 
ototonicing."  The examiner concluded that "[i]t is 
possible that part of his hearing loss is due to 
antibiotic[s] but presbycusis is also a factor."  The 
veteran underwent a VA audio examination in May 2006.  The 
examiner noted that the record revealed that the veteran 
complained of hearing loss after he had been administered 
"several antibiotics such as amynoglycoside [sic], 
vancomycin, and voxamyn which are well known for their 
secondary ototoxic effects."  The examiner also noted that 
Amikin is a known ototoxic agent.  The examiner noted that a 
January 2001 audio evaluation revealed a bilateral severe to 
profound sensorineural hearing loss, and a June 2002 
audiological evaluation showed significant improvement with 
mild to moderate sensorineural hearing loss in the right ear 
and a moderate to profound sensorineural hearing loss in the 
left ear.  The May 2006 audio examiner found extremely poor 
speech discrimination testing and concluded that the veteran 
had a "true case of impaired discrimination of speech due to 
extensive neural damage to the VIII nerve."

The VHA opinion which the Board requested in March 2008 
specifically addressed causation and unequivocally found that 
it was at least as likely as not that the veteran's hearing 
loss was due to his antibiotic treatment.  After reviewing 
the evidence provided, a VA neurologist concluded that "[i]t 
is not likely that the bilateral hearing loss was due to the 
subarachnoid hemorrhage (SAH).  It is also as likely as not 
that it developed due to the use of appropriate antibiotic 
treatment to a disease that causes high mortality."  Thus, 
the VA neurologist concluded that is was at least as likely 
as not that VA medical treatment, specifically antibiotic 
treatment, led to the veteran's bilateral hearing loss.  

Further, while the competent medical evidence of record does 
not find it at least as likely as not that the proximate 
cause of the veteran's hearing loss was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
medical treatment, the competent medical evidence of record 
does show that it is at least as likely as not that the 
veteran's hearing loss was not reasonably foreseeable.

The only medical evidence on this question is the 2008 VHA 
opinion by the VA neurologist.  The neurologist concluded 
that "VA did indeed exercise the degree of care that would 
be expected of a reasonable health care provider."  The 
neurologist also concluded what while hearing loss can be due 
to the use of certain antibiotics, "[t]his possible side 
effect is not foreseeable, nor is there a way to predict in 
whom it is likely to occur."  

Accordingly, because the veteran's hearing loss, which 
developed as a result of VA treatment, was not reasonably 
foreseeable, entitlement to benefits under 38 U.S.C.A. § 1151 
is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for bilateral hearing 
loss based on treatment and hospitalization at a VA facility 
beginning on November 20, 2000, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


